Case 3:19-cv-00655-TAD-KDM Document 47 Filed 09/13/21 Page 1 of 7 PageID #: 347




                             UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF LOUISIANA
                                      MONROE DIVISION


 QUANTINA MARSHALL                                    CASE NO. 3:19-CV-00655

 VERSUS                                               JUDGE TERRY A. DOUGHTY

 UNITED CREDIT CORP. OF                               MAG. JUDGE KAYLA D. MCCLUSKY
 TALLULAH F/K/A FMC
 MANAGEMENT SERVICES, INC.

                                   MEMORANDUM RULING

        Before the Court is a Motion to Alter or Amend Judgment or, Alternatively, to Certify for

 Interlocutory Appeal (“Motion to Alter”) [Doc. No. 32], filed by Defendant United Credit Corp.

 of Tallulah (“United Credit”). An Opposition [Doc. No. 37] was filed by Plaintiff Quantina

 Marshall (“Marshall”) on September 1, 2021. A Reply [Doc. No. 38] was filed by United Credit

 on September 4, 2021.

        For the reasons set forth herein, the Motion to Alter [Doc. No. 32] is GRANTED, and the

 previous Judgment [Doc. No. 31] is amended to GRANT United Credit’s previous Motion for

 Summary Judgment [Doc. No. 25] and DISMISS Marshall’s claims. The alternative Motion to

 Certify for Interlocutory Appeal is DENIED AS MOOT.

 I.     BACKGROUND

        On May 22, 2019, Marshall filed a Complaint against United Credit for violations of the

 Family and Medical Leave Act (“FMLA”) and the Americans With Disabilities Act (“ADA”).

 The case is currently fixed for trial on October 12, 2021.

        On June 8, 2021, United Credit filed the Motion for Summary Judgment seeking to

 dismiss Marshall’s claims. United Credit operates as a consumer loan company that provides
Case 3:19-cv-00655-TAD-KDM Document 47 Filed 09/13/21 Page 2 of 7 PageID #: 348




 capital market and financing products to individuals in the Tallulah, Louisiana area. United

 Credit employed three employees, including Marshall.

        Marshall was hired as a customer service representative for United Credit on June 2,

 2014. Her duties included greeting customers, managing the cash drawer, and calling customers

 to remind them of their payments.

        At issue herein is the effect of Marshall taking off work to attend to her daughter, who

 was hospitalized for seizures. As a result of her daughter’s medical condition, Marshall took off

 from work with United Credit on Wednesday, September 6, Thursday, September 7, and Friday,

 September 8, 2017.

        Marshall told her supervisor, Lou Ann Hughes (“Hughes”), she needed to take off due to

 her daughter’s condition, and Marshall updated Hughes of the situation each day.

        On Sunday, September 10, 2017, Marshall called Hughes to update her on her daughter’s

 state. Marshall’s daughter was kept in the hospital over the weekend. Marshall had enough

 vacation and/or sick days to cover her absences on September 6, 7, and 8, but none left after that.

 When Marshall talked to Hughes on September 10, 2017, Hughes told her that if she did not

 return to work the following day, September 11, 2017, she would be considered to have

 abandoned her job.

        Marshall did not report to work on Monday, September 11, 2017. United Credit says that

 Marshall abandoned her job while Marshall maintains she was terminated. It is undisputed that

 as of Friday, September 8, 2017, she had used up her vacation and/or sick leave. It is also

 undisputed that when she missed work on Monday, September 11, 2017, she did not have any

 sick and/or vacation leave remaining. Further, it is undisputed that she took off from work with

 United Credit on September 6, 7, 8, and 11 due to her daughter being hospitalized for seizures.



                                                  2
Case 3:19-cv-00655-TAD-KDM Document 47 Filed 09/13/21 Page 3 of 7 PageID #: 349




        On July 26, 2021 this Court entered a Judgment [Doc. No. 31] granting in part and

 denying in part United Credit’s Motion for Summary Judgment [Doc. No. 25]. Specifically,

 Marshall’s FLMA claims were dismissed, but summary judgment was denied as to the ADA

 claims, based upon alleged “associational disability discrimination” pursuant to 42 U.S.C. §

 12112(b)(4).

        On August 24, 2021, United Credit filed the pending Motion to Alter [Doc. No. 32],

 seeking to alter the previous ruling regarding Marshall’s ADA claims. Alternatively, United

 Credit seeks to certify the ruling for interlocutory appeal.

 II.    LAW AND ANALYSIS

        On July 26, 2021, this Court rendered a Judgment [Doc. No. 31] granting in part and

 denying in part United Credit’s Motion for Summary Judgment [Doc. No. 25]. The motion was

 granted as to Marshall’s FMLA claims but was denied as to the ADA claims. After reviewing

 United Credit’s Motion to Alter, this Court believes it was wrong with regard to Marshall’s ADA

 claims and ALTERS the previous Judgment [Doc. No. 31] to also GRANT United Credit’s

 Motion for Summary Judgment with respect to Marshall’s ADA claims.

        A.      Legal Standard

        The Federal Rules of Civil Procedure do not recognize a motion for reconsideration per

 se. Instead, a motion challenging a judgment or order may be filed under Rules 54, 59, or 60.

 Rules 59 and 60 apply only to final judgments. Rule 54(b) provides that any order “that

 adjudicates fewer than all the claims… [among] all the parties… may be revised at any time

 before the entry of a [final] judgment.” FED. R. CIV. P. 54(b). “Under Rule 54[(b)], a district

 court has the inherent procedural power to reconsider, rescind, or modify an interlocutory order

 for cause seen by it to be sufficient.” Iturralde v. Shaw Grp., Inc., 512 F. App’x 430, 432 (5th



                                                   3
Case 3:19-cv-00655-TAD-KDM Document 47 Filed 09/13/21 Page 4 of 7 PageID #: 350




 Cir. 2013) (quoting Melancon v. Texaco, Inc., 659 F2.d 551, 553 (5th Cir. 1981)) (citations

 omitted); see generally Moses H. Cone Mem’l Hosp. v. Mercury Const. Corp., 460 U.S. 1, 12 n.

 14 (1983) (holding that “virtually all interlocutory orders may be altered or amended before final

 judgment if sufficient cause is shown”). An “order granting partial summary judgment [is]

 interlocutory,” and, therefore, the Court must “analyze[] the motion for reconsideration under

 Rule 54(b) . . . instead of Rule 59(e), which applies to final judgments.” Cabral v. Brennan, 853

 F.3d 763, 766 (5th Cir. 2017). Courts evaluate motions to reconsider interlocutory orders under a

 “less exacting” standard than Rule 59(e), but, nevertheless, look to similar considerations for

 guidance. See HBM Interests, LLC v. Chesapeake Louisiana, LP, No. 12-1048, 2013 WL

 3893989 (W.D. La. July 26, 2013) (quoting Livingston Downs Racing Ass’n, Inc. v. Jefferson

 Downs Corp., 259 F. Supp. 2d 471, 475 (M.D. La. 2002)); Sw. Louisiana Hosp. Ass’n v. BASF

 Const. Chemicals, LLC, No. 2:10-CV-902, 2013 WL 1858610 (W.D. La. Apr. 29, 2013)

 (quoting Livingston Downs, 259 F. Supp. 2d at 475). Therefore, in determining whether to grant

 the motion, the Court evaluates whether there are “manifest errors of law or fact upon which

 judgment is based[,]” whether “new evidence” is available, whether there is a need “to prevent

 manifest injustice,” or whether there has been “an intervening change in controlling law.” HBM

 Interests, 2013 WL 3893989, at *1 (internal quotation marks and citations omitted).

        B.      Legal Analysis

        This case involves the infrequently litigated “associational disability discrimination”

 under 42 U.S.C. 12112(b)(4). The statute prohibits the following conduct:

        Excluding or otherwise denying equal jobs or benefits to a qualified individual
        because of the known disability of an individual with whom the qualified
        individual is known to have a relationship or association.




                                                  4
Case 3:19-cv-00655-TAD-KDM Document 47 Filed 09/13/21 Page 5 of 7 PageID #: 351




 This statutory language has been found to create a cause of action for associational disability

 discrimination. Den Hartog v. Wasatch Academy, 129 F. 3d 1076, 1085 (10th Cir. 1997);

 Hilburn v. Murata Elecs. N. Am. Inc., 181 F. 3d 1220, 1230-31 (11th Cir. 1999); and Stansberry

 v. Air Wisconsin Airlines Corp. 651 F. 3d 482, 487 (6th Cir. 2011).

          The Fifth Circuit has declined to recognize a cause of action for associational disability

 discrimination. The Fifth Circuit stated that if such a cause of action were to exist, a prima facie

 case of associational discrimination would require that the plaintiff show:

          (i)     qualification for the job;
          (ii)    an adverse employment action;
          (iii)   the employer’s knowledge of the employees disabled relative; and
          (iv)    that the adverse employment action occurred under circumstances raising a
                  reasonable inference that the relative’s disability was a determining factor in the
                  employer’s adverse action. Grimes v. Wal-Mart Stores, Tex., LLC, 505 Fed.
                  App’x. 263, 267. (5th Cir. 2013).

          However, the Fifth Circuit noted that district courts within the Circuit have recognized a

 cause of action for associational discrimination. (Id., Footnote 1.) District courts appear to have

 recognized a cause of action for associational discrimination in Hartman v. Lafourche Parish

 Hospital, 262 F.Supp. 3d 391 (E.D. La. 2017); Moresi v. AMR Corporation, 1999 WL 680210, at

 2-3 (N.D. Texas 1999); Spinks v. Truegreen Landcare, LLC, 322 F. Supp. 2d 784,795 (S.D.

 Texas, 2014); and in Ballard v. Jackson State University, 62 F.Supp. 3d 549, 553-54 (Miss. N.D.

 2014).

          No matter what the legal theory of associational discrimination is called, the statutory

 language of 42 U.S.C. 12112(b)(4) prohibits an employer from excluding or otherwise denying

 equal jobs or benefits to a qualified individual because of the known disability of an individual

 with whom the qualified individual is known to have a relationship or association.




                                                    5
Case 3:19-cv-00655-TAD-KDM Document 47 Filed 09/13/21 Page 6 of 7 PageID #: 352




         This Court evaluated all four factors in its previous ruling [Doc. No. 30 pages 6-9]. The

 mistake made by this Court in its previous ruling was with regard to the first factor,

 “qualification for the job.” This Court stated that an individual was considered “qualified” if she

 can perform the essential functions of the employment position that such individual holds, or

 desires with or without reasonable accommodation. Although this standard is correct with regard

 to a normal disability claim under the ADA, it is not correct with regard to a claim of

 associational discrimination.

         As correctly pointed out by United Credit, a non-disabled employee (like Marshall) has

 no right to a reasonable accommodation in a claim of associational disability.1 Therefore, this

 Court’s previous analysis, which found there was an issue of fact as to whether Marshall should

 be granted a reasonable accommodation to allow her to miss work due to her daughter’s

 hospitalization was incorrect. Marshall was not alleged to be disabled and therefore is not

 entitled to reasonable accommodation under the ADA.

         As noted, associational disability discrimination is not frequently litigated. The Fifth

 Circuit has not recognized a cause of action for associational disability discrimination.2

 However, courts that have addressed this issue have found that a “qualified individual” (the

 employee) is not entitled to an accommodation since the employee is not disabled.3

         Since Marshall was not entitled to a reasonable accommodation, she has no cognizable

 claim against United Credit under the ADA for not allowing her additional time off to be with

 her daughter in the hospital.


 1
   42 U.S.C. 12112(b)(5) and 29 C.F.R. 1630.9(a).
 2
   Grimes v. Wal-Mart Stores, Tex, LLC, 505 Fed. App’x 263 (5th Cir. 2013).
 3
   Larimer v. International Business Machines Corp., 370 F.3d 698 (7th Cir. 2004); Stansberry v. Air Wisconsin
 Airlines Corp., 651 F.3d 482 (6th Cir. 2011); Tyndall v. National Education Centers, Inc. of California, 31 F.3d 209
 (4th Cir. 1994); Den Hartog v. Wasatch Academy, 129 F.3d 1076 (10th Cir. 1997); and Hilburn v. Murata
 Electronics North America, Inc., 181 F.3d 1220 (11th Cir. 1999).

                                                          6
Case 3:19-cv-00655-TAD-KDM Document 47 Filed 09/13/21 Page 7 of 7 PageID #: 353




 III.   CONCLUSION

        For the reasons set forth herein, United Credit’s Motion to Alter is GRANTED to

 GRANT United Credit’s Motion for Summary Judgment [Doc. No. 25], and to DISMISS

 Marshall’s ADA claim. United Credit’s alternative Motion for Certificate of Appealability is

 DENIED AS MOOT.

        As a result of this ruling, Marshall’s claims against United Credit are DISMISSED

 WITH PREJUDICE.

        MONROE, LOUISIANA this 13th day of September 2021.



                                                    ____________________________________
                                                    TERRY A. DOUGHTY
                                                    UNITED STATES DISTRICT JUDGE




                                               7
